Citation Nr: 0740430	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-29 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for PTSD for the 
period from April 6, 2004, to March 14, 2007, currently 
evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The April 2003 rating decision assigned an initial disability 
rating of 30 percent, effective February 13, 2003.  In June 
2004, a Decision Review Officer (DRO) increased the veteran's 
PTSD rating from 30 percent to 50 percent, effective February 
13, 2003.  In April 2006, the Board remanded this case for 
additional development.  Following the remand, in a June 2007 
rating decision, the veteran was granted an increased rating 
of 70 percent, effective April 6, 2004, and a 100 percent 
disability rating, effective March 15, 2007.  Because the 
maximum disability rating was not awarded for the entire 
period contemplated by this appeal, the case has been 
returned to the Board for further appellate review.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

In September 2007, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant's representative requesting withdrawal of the two 
PTSD increased ratings claims on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal regarding 
entitlement to  increased ratings for PTSD have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant's authorized representative 
has withdrawn the veteran's appeal as to the claims of 
entitlement to increased staged ratings for PTSD.  Hence, 
there remains no allegation of error of fact or law for 
appellate consideration regarding these claims.  Accordingly, 
the Board does not have jurisdiction to review the appeal, 
and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


